Exhibit 10.2

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, this “Security Agreement”) is entered into as of September 1, 2009 by
and between VERENIUM CORPORATION, a Delaware corporation (the “Company” and a
“Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Collateral Agent (the “Collateral Agent”) for the Secured Parties.

PRELIMINARY STATEMENT

Pursuant to the Indenture, dated as of September 1, 2009 (the “Indenture”),
among the Company and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), the Company has issued its 9.00% convertible senior secured notes
due 2027 (the “9% Notes”). On February 27, 2008, the Company issued $71 million
principal amount of those certain 8% senior convertible notes, which notes were
amended and restated on July 1, 2009 (as so amended and as may be further
amended, supplemented or otherwise modified from time to time, the “8% Notes”,
and together with the 9% Notes, the “Notes”). The Company intends to enter into
secured credit facilities, notes, indentures and other debt instruments from
time to time with lenders or other creditors and their representatives
(collectively, “Lenders”) after the date hereof in order to secure working
capital and other financing permitted by the terms of the Indenture, the 9%
Notes and the 8% Notes. As of the Effective Date, the Collateral Agent has been
appointed as the Collateral Agent for the Joined Secured Parties pursuant to
that certain Intercreditor and Collateral Agency Agreement, dated as of the date
hereof among the Trustee, the Collateral Agent, the Company and the Joined
Secured Parties from time to time party thereto (the “Intercreditor Agreement”).
The Grantor is entering into this Security Agreement in order to induce certain
holders of the Grantor’s existing 5.5% Convertible Senior Notes dues 2027 (the
“5.5% Notes”) to exchange their 5.5% Notes for 9% Notes, to equally and ratably
secure the Grantor’s obligations under the 8% Notes with the Grantor’s
obligations under the 9% Notes and such secured indebtedness as may be owed from
time to time to the Lenders.

ACCORDINGLY, the Grantor and the Collateral Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined in Intercreditor Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Intercreditor Agreement.

1.2 Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3 Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and in the
Preliminary Statement, the following terms shall have the following meanings:

“Account Debtor” has the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Accounts” has the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” has the meaning set forth in Article 9 of the UCC.

“Collateral” has the meaning set forth in Article II.

“Collateral Account” has the meaning set forth in Section 7.1.

“Commercial Tort Claims” has the meaning set forth in Article 9 of the UCC.

“Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Debt Instrument” has the meaning assigned to such term in the Intercreditor
Agreement

“Default” has the meaning assigned to such term in the Intercreditor Agreement.

“Deposit Accounts” has the meaning set forth in Article 9 of the UCC.

“Documents” has the meaning set forth in Article 9 of the UCC.

“Effective Date” has the meaning assigned to such term in the Intercreditor
Agreement.

“Equipment” has the meaning set forth in Article 9 of the UCC.

“Event of Default” has the meaning assigned to such term in the Intercreditor
Agreement.

“Excluded Payments” has the meaning set forth in Section 4.6(b)(iii).

“Excluded Property” means: (a) all Vehicles; (b) any equity interest issued by a
Foreign Subsidiary (i) representing more than 65% of the total outstanding
Foreign Subsidiary Voting Stock of such Foreign Subsidiary if such Foreign
Subsidiary is directly owned by the



--------------------------------------------------------------------------------

Grantor, or (ii) representing any of the outstanding Foreign Subsidiary Voting
Stock of such Foreign Subsidiary if such Foreign Subsidiary is indirectly owned
by the Grantor; (c) any equity interest issued by a domestic Subsidiary which is
not directly or wholly owned by the Company; (d) any treasury stock of the
Company; (e) any lease, license, contract, or agreement to which the Grantor is
a party or any of its rights or interests thereunder if and for so long as the
grant of such security interest shall constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
the Grantor therein or (ii) a breach or termination pursuant to the terms of, or
a default under, any such lease, license, contract or agreement (other than to
the extent that any such Lien or other obligation would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, or 9-409 of the UCC (or any successor
provision or provisions)); (f) any asset owned by the Grantor that is subject to
a Lien or other contractual obligation that prohibits or requires the consent of
any Person (other than the Company) not obtained as a condition to the creation
of any lien on such asset (other than to the extent that any such Lien or other
obligation would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408, or 9-409 of the UCC (or any successor provision or provisions)); (g) any
property to the extent that such grant of such security interest is prohibited
by any Requirement of Law of a Governmental Authority or requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law is
ineffective under applicable law; (h) all aircraft; (i) any Intellectual
Property of the Company and any Licenses related thereto; (j) Margin Stock;
(k) Deposit Accounts; (l) cash and cash equivalents; (m) any asset only to the
extent and for so long as the terms of any Requirement of Law or agreement
relating thereto validly prohibit the creation by the Grantor of a security
interest in such asset in favor of the Collateral Agent (after giving effect to
the Uniform Commercial Code of any applicable jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity); (n) any
assets with respect to which the Company shall certify to Collateral Agent in an
Officer’s Certificate that the Company has in good faith determined that the
cost of obtaining a security interest in such assets is excessive in relation to
the benefits provided to the Secured Parties of the security interest afforded
thereby; and (o) real property.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Farm Products” has the meaning set forth in Article 9 of the UCC.

“Fixtures” has the meaning set forth in Article 9 of the UCC.

“Foreign Subsidiary” means a Subsidiary that is not organized under the laws of
any State or Commonwealth of the United States of America or under the laws of
the District of Columbia.

“Foreign Subsidiary Voting Stock” means the issued and outstanding equity
interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of any Foreign Subsidiary.

“General Intangibles” has the meaning set forth in Article 9 of the UCC.

“Goods” has the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provisional, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) having jurisdiction over the
Company, any Subsidiary or any Secured Party as the context may require.

“Instruments” has the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Patents, the Trademarks and the Licenses, and
all rights to sue at law or in equity for any infringement thereof, including
the right to receive all proceeds and damages therefrom.

“Inventory” has the meaning set forth in Article 9 of the UCC.

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
any Foreign Subsidiary Voting Stock constituting Excluded Collateral) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.

“Issuer” means any issuer of any Investment Property.

“Letter-of-Credit Rights” has the meaning set forth in Article 9 of the UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Obligations” has the meaning assigned to such term in the Intercreditor
Agreement.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.



--------------------------------------------------------------------------------

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantor, whether or not physically delivered to the Collateral
Agent pursuant to this Security Agreement to the extent not constituting
Excluded Property.

“Pledged Notes” means all promissory notes listed on Exhibit B and all other
promissory notes issued to or held by the Grantor (other than promissory notes
issued in connection with extensions of trade credit by the Grantor in the
ordinary course of business) to the extent not constituting Excluded Property.

“Pledged Stock” means the equity interests listed on Exhibit B, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, the Grantor while this Security Agreement is in
effect, in each case, to the extent not constituting Excluded Property.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles (to the extent not constituting Excluded Property) or which are
otherwise included as Collateral.

“Regulation U” means Regulation U (12 CFR Part 221) of the Board as from time to
time in effect and any successor or other regulation or official interpretation
of the Board relating to the extension of credit by banks for the purpose of
purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Parties” has the meaning assigned to such term in the Intercreditor
Agreement.

“Security” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any equity interest constituting Collateral, any right to receive
an equity interest and any right to receive earnings, in which the Grantor now
have or hereafter acquire any right, issued by an issuer of such equity
interest.

“Supporting Obligations” has the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof, all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof; (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all rights corresponding to any
of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any other
Secured Party’s Lien on any Collateral.

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state.

1.4 Other Definitional Provisions. The words “hereof,” “herein”, “hereto” and
“hereunder” and words of similar import when used in this Security Agreement
shall refer to this Security Agreement as a whole and not to any particular
provision of this Security Agreement, and Section and Exhibit references are to
this Security Agreement unless otherwise specified.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

1.5 Exhibit Updates. The Grantor may update the Exhibits hereto from time to
time to reflect changes to the information contained therein by notifying the
Collateral Agent in writing and delivering such updated Exhibits to the
Collateral Agent within 15 days of any such change; provided that any such
update shall not have the effect of curing any Default or Event of Default that
may have otherwise occurred as a result of the actions taken or the omissions
that resulted in the need to update the Exhibits.

ARTICLE II

GRANT OF SECURITY INTEREST

As of the Effective Date, the Grantor hereby pledges, assigns and grants to the
Collateral Agent, on behalf of and for the ratable benefit of the Secured
Parties, a security interest in all of its right, title and interest in, to and
under the personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of the Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, the Grantor, and regardless of where located (all of which
will be collectively referred to as the “Collateral”), which is specifically
listed below:

(i) all Accounts;



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all Fixtures;

(vi) all General Intangibles;

(vii) all Goods;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xii) all Commercial Tort Claims listed on Exhibit F;

(xiii) all Farm Products;

(xiv) and all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of the Obligations;
provided, however, that notwithstanding any of the other provisions set forth in
this Article II, this Security Agreement shall not constitute a grant of a
security interest in the Excluded Property and the Excluded Property shall not
be part of the Collateral.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that:

3.1 Title, Perfection and Priority. The Grantor has good and valid rights in or
the power to transfer the Collateral and title to the Collateral with respect to
which it has purported to grant a security interest hereunder, and has full
power and authority to grant to the Collateral Agent the security interest in
such Collateral pursuant hereto. When financing statements have been filed in
the appropriate offices against the Grantor in the locations listed on Exhibit
C, the Collateral Agent will have a fully perfected with the priority required
pursuant the Intercreditor Agreement in that Collateral of the Grantor in which
a security interest may be perfected by filing.



--------------------------------------------------------------------------------

3.2 Type and Jurisdiction of Organization, Organizational and Identification
Numbers. As of the date hereof, the type of entity of the Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

3.3 Principal Location. As of the date hereof, the Grantor’s mailing address and
the location of its place of business (if it has only one) or its chief
executive office (if it has more than one place of business), are disclosed in
Exhibit A.

3.4 Exact Names. As of the date hereof, the Grantor’s name in which it has
executed this Security Agreement is the exact name as it appears in the
Grantor’s organizational documents, as amended, as filed with the Grantor’s
jurisdiction of organization. As of the date hereof, the Grantor has not,
(a) during the past five years (i) other than as set forth in Part VIII of
Exhibit A, been known by or used any other corporate or fictitious name,
(ii) except as described on Exhibit D, been a party to any merger or
consolidation or (iii) except as described in Exhibit D, acquired all of the
equity interests or all or substantially all of the assets, or a business unit,
division, product line or line of business of a Person or (b) during the past
four months, except as described in Exhibit D, been a party to any acquisition,
other than those described in clause (a)(iii) of this Section 3.4.

3.5 Letter-of-Credit Rights and Chattel Paper. As of the date hereof, Exhibit E
lists all Letter-of-Credit Rights that are not Supporting Obligations and
Chattel Paper of the Grantor involving amounts, individually or in the
aggregate, in excess of $10,000,000. All actions to be taken by the Grantor to
protect and perfect the Collateral Agent’s Lien on the Chattel Paper listed on
Exhibit E (including the delivery of all originals and the placement of a legend
on all Chattel Paper as required hereunder) have been duly taken. The Collateral
Agent will have a fully perfected security interest in the Chattel Paper listed
on Exhibit E. The Grantor has not pledged, assigned or delivered any letter of
credit or Chattel Paper to any third party other than the Collateral Agent (to
the extent required by the Intercreditor Agreement).

3.6 Filing Requirements. As of the date hereof, none of the Grantor’s Equipment
is covered by any certificate of title, except for Vehicles. As of the date
hereof, none of the Collateral owned by the Grantor is of a type for which
security interests or liens may be perfected by filing under any federal statute
except for Collateral in an aggregate amount not in excess of $5,000,000.

3.7 Pledged Collateral.

(a) As of the date hereof, Exhibit B sets forth a complete and accurate list of
all Pledged Collateral held by the Grantor; provided that, (i) with respect to
equity interests issued by a Subsidiary that constitute Pledged Collateral,
Exhibit B sets forth all such equity interests; (ii) with respect to equity
interests issued by a non-Subsidiary, Exhibit B sets forth all such equity
interests with an individual value in excess of $5,000,000; (iii) with respect
to Instruments issued by a non-Subsidiary, Exhibit B sets forth all such
Instruments with an



--------------------------------------------------------------------------------

individual value in excess of $5,000,000; and (iv) with respect to Securities
issued by a non-Subsidiary held in a securities account, Exhibit B sets forth
all such Securities with an individual value in excess of $5,000,000. As of the
date hereof, the Grantor is the direct, sole beneficial owner and sole holder of
record of the Pledged Collateral listed on Exhibit B as being owned by it, free
and clear of any Liens, except for Permitted Liens. The Grantor further
represents and warrants that (i) all Pledged Stock has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized
and validly issued and are fully paid and non-assessable, and (ii) all Pledged
Collateral which represents indebtedness owed to the Grantor by any Subsidiary
thereof has been duly authorized, authenticated or issued and delivered by the
issuer of such indebtedness, is the legal, valid and binding obligation of such
issuer.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject that could reasonably be expected to materially and
adversely affect the value of such Collateral or the rights and remedies of the
Collateral Agent in respect thereof, (ii) there are existing no options,
warrants, calls or commitments of any character whatsoever relating to such
Pledged Stock or which obligate any issuer of any Pledged Stock that is a
Subsidiary of the Company to issue additional equity interests, and (iii) with
respect to any Pledged Stock issued by a Subsidiary of the Company, no consent,
approval, authorization, or other action by, and no giving of notice to or
filing with, any Governmental Authority or any other Person is required for the
pledge by the Grantor of such Pledged Stock pursuant to this Security Agreement
or for the execution, delivery and performance of this Security Agreement by the
Grantor, or for the exercise by the Collateral Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

(c) As of the date hereof, except as set forth in Exhibit B, the Grantor owns
100% of the issued and outstanding equity interests of each issuer of Pledged
Stock owned by it and none of the Pledged Collateral which represents
indebtedness owed to the Grantor is subordinated in right of payment to other
indebtedness (other than any such indebtedness that is subordinated to the
Obligations) or subject to the terms of an indenture.

3.8 Subsidiary Debt. As of the date hereof, the consolidated Subsidiaries of the
Company had not more than $1,000,000 in the aggregate of debt for borrowed
money, excluding (i) capital leases, (ii) accrued but unpaid interest and
(iii) inter-company indebtedness.



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, the Grantor agrees that:

4.1 General.

(a) Authorization to File Financing Statements; Ratification. The Grantor hereby
authorizes the Collateral Agent to file, and, to the extent required to comply
with the obligations hereunder, will deliver to the Collateral Agent, all
financing statements and other documents and take such other actions as may from
time to time be required in order to maintain a perfected security interest with
the priority required pursuant to the Intercreditor Agreement in and, if
applicable, Control of, the Collateral owned by the Grantor. Any financing
statement filed by the Collateral Agent may be filed in any filing office in any
UCC jurisdiction and may (i) indicate the Grantor’s Collateral (1) as all assets
of the Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
or such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Security Agreement, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether the Grantor is an organization, the type of
organization and any organization identification number issued to the Grantor,
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of real property to which the Collateral relates. The
Grantor also agrees to furnish any such information to the Collateral Agent
promptly upon request. Notwithstanding the foregoing authorizations given to the
Collateral Agent, the Company shall at its own expense, take all actions as
necessary or advisable to establish, maintain and perfect a security interest in
and continuing Lien on all of the Collateral in favor of the Collateral Agent
for the benefit of the Secured Parties. Without limiting the generality of the
foregoing, the Company shall execute or cause to the executed and shall file and
cause to be filed such financing statements, continuation statements, and
fixture filings in all places necessary to establish, maintain and perfect the
Liens and purported to be provided for in the Collateral.

(b) Further Assurances. The Grantor will, upon the request of the Collateral
Agent, furnish to the Collateral Agent statements and schedules further
identifying and describing the Collateral owned by it and such other reports and
information in connection with its Collateral as the Collateral Agent may
reasonably request, all in such detail as the Collateral Agent may reasonably
specify. The Grantor also agrees to take any and all actions necessary to defend
title to the Collateral against all persons and to defend the security interest
of the Collateral Agent in its Collateral and the priority thereof against any
Lien not expressly permitted hereunder.

(c) Locations. From and during the continuance of an Event of Default, at the
request of the Collateral Agent, the Grantor will promptly provide the
Collateral Agent with such information concerning the location of the Collateral
as it may reasonably request. Following the date hereof, the Grantor shall not
change its chief executive office if such change would adversely impact the
perfection or priority of the security interests granted hereunder unless, prior
to the taking of such action, the Grantor notifies the Collateral Agent of such
action and takes all actions necessary to maintain the continuous validity and
perfection of such security interest.

4.2 Electronic Chattel Paper. The Grantor shall take all steps to grant the
Collateral Agent Control of all electronic chattel paper where the aggregate of
all such electronic chattel



--------------------------------------------------------------------------------

paper is in excess of $5,000,000 in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

4.3 Inventory and Equipment; Maintenance of Goods. The Grantor will do all
things necessary to maintain, preserve, protect and keep its Inventory and
Equipment material to the conduct of its business in good repair and working and
saleable condition, except for (i) damaged or defective goods arising in the
ordinary course of the Grantor’s business, (ii) ordinary wear and tear in
respect of the Equipment and (iii) casualty events (to the extent such casualty,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect) and (iv) dispositions of any such Inventory and
Equipment in the course of the Company’s business.

4.4 Delivery of Instruments, Securities, Chattel Paper and Documents. Subject to
the Intercreditor Agreement, the Grantor will (a) deliver to the Collateral
Agent, immediately upon execution of this Security Agreement, any Chattel Paper,
certificated securities (other than certificated securities that represent
equity interests in Subsidiaries) and Instruments constituting Collateral owned
by it whose value exceeds $5,000,000, and within 30 days of the execution of
this Security Agreement, the originals of all certificated securities that
represent equity interests in Subsidiaries, (b) hold in trust for the Collateral
Agent upon receipt and (i) promptly thereafter deliver to the Collateral Agent
all certificated securities that represent equity interests in Subsidiaries and
(ii) on a quarterly basis, deliver to the Collateral Agent any such Chattel
Paper, certificated securities and Instruments constituting Collateral whose
value exceeds $5,000,000; provided that with respect to a new issuance of
certificated securities that represent equity interests of an issuer whose
equity interests have previously been pledged to the Collateral Agent such newly
issued certificated securities shall be delivered within 30 days of such
issuance, (c) (i) cause any indebtedness of a Subsidiary owed to the Grantor in
excess of $5,000,000 and (ii) use its commercially reasonable best efforts to
cause any indebtedness of a non-Subsidiary owed to the Grantor in excess of
$5,000,000 to be evidenced by a duly executed promissory note (or subject to a
global note) that, in either case, is pledged and delivered to the Collateral
Agent, for the benefit of the Secured Parties, with such notes being accompanied
by proper instruments of assignment duly executed by the applicable Grantor, and
(d) deliver to the Collateral Agent (and thereafter hold in trust for the
Collateral Agent upon receipt and immediately deliver to the Collateral Agent)
any Document evidencing or constituting Collateral with a value in excess of
$5,000,000.

4.5 Uncertificated Pledged Collateral.

(a) The Grantor shall cause the appropriate issuers that are Subsidiaries of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Agent granted pursuant to this
Security Agreement.

(b) The Grantor acknowledges and agrees that each interest in any limited
liability company or limited partnership that is a Subsidiary pledged hereunder
that is



--------------------------------------------------------------------------------

represented by a certificate, shall be a “security” within the meaning of
Article 8 of the New York UCC and governed by Article 8 of the Uniform
Commercial Code of the applicable jurisdiction and shall at all times hereafter
be represented by a certificate, which shall be a “security” within the meaning
of Article 8 of the New York UCC and governed by Article 8 of the Uniform
Commercial Code of such jurisdiction.

(c) The Grantor further acknowledges and agrees that (i) the interests in any
limited liability company or limited partnership that is a Subsidiary pledged
hereunder and not represented by a certificate shall not be a “security” within
the meaning of Article 8 of the New York UCC and shall not be governed by
Article 8 of the Uniform Commercial Code of the applicable jurisdiction and
(ii) the Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC or issue any
certificate representing such interest (except that the Grantor may elect to so
treat any such interest as a “security” and issue any certificate representing
such interest if promptly thereafter the applicable Grantor delivers such
certificate to the Collateral Agent).

4.6 Pledged Collateral.

(a) Registration of Pledged Collateral. If an Event of Default shall have
occurred and be continuing, the Grantor will permit any registerable Pledged
Collateral owned by it to be registered in the name of the Collateral Agent or
its nominee at any time at the option of the Collateral Agent.

(b) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
the Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement; provided, however, that no vote or other right
shall be exercised or action taken which would have the effect of impairing the
rights of the Collateral Agent in respect of such Pledged Collateral.

(ii) The Grantor will permit the Collateral Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, without
notice, to exercise all voting rights or other rights relating to the Pledged
Collateral owned by it, including, without limitation, exchange, subscription or
any other rights, privileges, or options pertaining to any equity interest or
Investment Property constituting such Pledged Collateral as if it were the
absolute owner thereof.

(iii) The Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral held by it
other than dividends and interest paid at any time when an Event of Default
shall have occurred and be continuing (collectively referred to the “Excluded
Payments”); provided, however, that until actually paid, all rights to such
distributions shall remain subject to the Lien created by this Security
Agreement.

(iv) All Excluded Payments, whenever paid or made, shall be delivered to the
Collateral Agent to hold as Pledged Collateral and shall, if received by the
Grantor, be



--------------------------------------------------------------------------------

received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of the Grantor, and be forthwith delivered to the
Collateral Agent as Pledged Collateral in the same form as so received (with any
necessary endorsement)

4.7 Commercial Tort Claims. The Grantor shall promptly, and in any event within
60 days after any Commercial Tort Claim (as defined in the UCC) in excess of
$5,000,000 is acquired by it, enter into an amendment to this Security
Agreement, granting to Collateral Agent a perfected security interest with the
priority required to pursuant to the Intercreditor Agreement in such Commercial
Tort Claim.

4.8 No Interference. The Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral Agent
of any one or more of such rights, powers or remedies.

4.9 Change of Name or Location. The Grantor shall not change its name as it
appears in official filings in the state of its incorporation or organization,
(b) change the type of entity that it is, (c) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (d) change its state of incorporation or organization, in each
case, unless it shall have provided the Collateral at least fifteen days’ prior
written notice thereof and taken any action required to continue the perfection
of any Liens in favor of the Collateral Agent, on behalf of Secured Parties, in
any Collateral; provided that any new location shall be in the United States.

4.10 Updated Collateral Information. Within 60 days following each anniversary
of the Effective Date, the Grantor shall promptly furnish to the Collateral
Agent such updates to the information covered by Article III, including any of
Exhibit hereto but excluding Section 3.8, such that such updated information and
exhibits are true and correct as of the date so furnished; provided that the
Collateral Agent may request more frequent update if an Event of Default has
occurred and is continuing.

ARTICLE V

REMEDIES

5.1 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent may exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Indenture
or any other Financing Document; provided that this Section 5.1(a) shall not be
understood to limit any rights or remedies available to the Collateral Agent and
the Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;



--------------------------------------------------------------------------------

(iii) without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to the Grantor or any
other Person, enter the premises of the Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at the Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Collateral Agent may deem commercially reasonable; and

(iv) concurrently with written notice to the Grantor, transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

(b) The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Collateral Agent and the Secured Parties, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.

(d) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e) Notwithstanding the foregoing, neither the Collateral Agent nor the Secured
Parties shall be required to (i) make any demand upon, or pursue or exhaust any
of their rights or remedies against, the Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Obligations or to resort to the Collateral or
any such guarantee in any particular order, or (iii) effect a public sale of any
Collateral.



--------------------------------------------------------------------------------

(f) The Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. The
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit the Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

5.2 Grantor’s Obligations Upon Default. Upon the request of the Collateral Agent
after the occurrence and during the continuance of an Event of Default, the
Grantor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Agent, whether at the Grantor’s premises or elsewhere;

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy;

(c) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Collateral
Agent to consummate a public sale or other disposition of the Pledged
Collateral.

5.3 Distribution of Proceeds. Any proceeds received by the Collateral Agent in
connection with the enforcement of remedies pursuant to Section 5.1 hereof shall
be distributed in accordance with the provisions of the Intercreditor Agreement.

ARTICLE VI

ATTORNEY IN FACT; PROXY

6.1 Authorization for Secured Party to Take Certain Action.

(a) The Grantor irrevocably authorizes the Collateral Agent at any time and from
time to time in the sole discretion of the Collateral Agent and appoints the
Collateral Agent as its attorney in fact (i) to execute on behalf of the Grantor
as debtor and to file financing statements necessary or desirable in the
Collateral Agent’s sole discretion to perfect and to maintain the perfection and
priority of the Collateral Agent’s security interest in the Collateral,



--------------------------------------------------------------------------------

(ii) to endorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Collateral Agent in its sole discretion deems necessary or desirable to perfect
and to maintain the perfection and priority of the Collateral Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Collateral Agent Control over such Pledged
Collateral, (v) to apply, subject to the Intercreditor Agreement, the proceeds
of any Collateral received by the Collateral Agent to the Obligations, (vi) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder), (vii) after an
Event of Default has occurred and is continuing, to contact Account Debtors for
any reason, (viii) after an Event of Default has occurred and is continuing, to
demand payment or enforce payment of the Receivables in the name of the
Collateral Agent or the Grantor and to endorse any and all checks, drafts, and
other instruments for the payment of money relating to the Receivables,
(ix) after an Event of Default has occurred and is continuing, to sign the
Grantor’s name on any invoice or bill of lading relating to the Receivables,
drafts against any Account Debtor of the Grantor, assignments and verifications
of Receivables, (x) after an Event of Default has occurred and is continuing, to
exercise all of the Grantor’s rights and remedies with respect to the collection
of the Receivables and any other Collateral, (xi) after an Event of Default has
occurred and is continuing, to settle, adjust, compromise, extend or renew the
Receivables, (xii) after an Event of Default has occurred and is continuing, to
settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign the Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of the
Grantor, (xiv) after an Event of Default has occurred and is continuing, to
prepare, file and sign the Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables,
(xv) after an Event of Default has occurred and is continuing, to change the
address for delivery of mail addressed to the Grantor to such address as the
Collateral Agent may designate and to receive, open and dispose of all mail
addressed to the Grantor, and (xvi) to do all other acts and things necessary to
carry out this Security Agreement; and the Grantor agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent in connection with any of the foregoing; provided that, this
authorization shall not relieve the Grantor of any of its obligations under this
Security Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Secured
Parties, under this Section 6.1 are solely to protect the Collateral Agent’s
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers. The Collateral Agent
agrees that, except for the powers granted in Section 6.1(a)(i)-(vi) and
Section 6.1(a)(xvi), it shall not exercise any power or authority granted to it
unless an Event of Default has occurred and is continuing.

6.2 Proxy. THE GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.1
ABOVE) WITH RESPECT TO ITS PLEDGED



--------------------------------------------------------------------------------

COLLATERAL, INCLUDING AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO
SO. THE APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE, AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT.

6.3 Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE COLLATERAL
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.13. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY,
NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VII

COLLATERAL ACCOUNTS

7.1 Collateral Accounts. The Collateral Agent shall establish, when and as
needed, an account which shall be entitled the “Collateral Account” (the
“Collateral Account”), and shall maintain such accounts, at the office of the
Collateral Agent’s corporate trust administration. All moneys which are required
by the Intercreditor Agreement or this Agreement (subject to the provisions of
the Intercreditor Agreement) while an Event of Default has occurred and is
continuing or which are received by the Collateral Agent or any agent or nominee
of the Collateral Agent in respect of the Collateral or otherwise in accordance
with the terms of the relevant Debt Instrument, whether in connection with the
exercise of the remedies provided in this Agreement or in any other Collateral
Document or otherwise, shall be deposited in the Collateral Account. Moneys in
the Collateral Account shall be held by the Collateral Agent as part of the
Collateral and applied in accordance with the terms of this Agreement.



--------------------------------------------------------------------------------

7.2 Control of Collateral Account. All right, title and interest in and to the
Collateral Account shall vest in the Collateral Agent, and funds on deposit in
the Collateral Account shall constitute part of the Collateral. The Collateral
Account shall be subject to the exclusive dominion and control of the Collateral
Agent. The Grantor shall have no right of withdrawal from the Collateral Account
other than pursuant to Section 7.4 below.

7.3 Investment of Funds Deposited in Collateral Account. The Collateral Agent
shall invest and reinvest moneys on deposit in the Collateral Account at any
time in cash and cash equivalents as directed in writing by the relevant
Grantor. In the absence of such directions, moneys shall remain uninvested. All
such investments and the interest and income received thereon and the net
proceeds realized on the sale or redemption thereof shall be held in the
Collateral Account as part of the Collateral. The Collateral Agent shall not be
responsible for any diminution in funds resulting from such investments or any
liquidation prior to maturity.

7.4 Withdrawals by the Grantor. The Grantor shall be permitted to make
withdrawals from the Collateral Account only in accordance with the release of
the Collateral Agent’s Lien against the Collateral Account pursuant to
Section 5.12 of the Intercreditor Agreement.

7.5 Application of Moneys. The Collateral Agent shall hold and apply moneys in
the Collateral Account in accordance with the provisions of the Intercreditor
Agreement.

7.6 Collateral Agent’s Calculations. All distributions made by the Collateral
Agent pursuant to Section 7.5 shall be final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application of any
amounts distributed by it.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Waivers. To the maximum extent permitted under applicable law, the Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Grantor, addressed as
set forth in Article IX, at least ten days prior to (i) the date of any such
public sale or (ii) the time after which any such private sale or other
disposition may be made. To the maximum extent permitted by applicable law, the
Grantor waives all claims, damages, and demands against the Collateral Agent or
any Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Collateral Agent or such Secured Party as finally determined
by a court of competent jurisdiction. To the extent it may lawfully do so, the
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Collateral Agent or any
Secured Party, any valuation, stay, appraisal, extension, moratorium, redemption
or similar laws and any and all rights or defenses it may have as a surety now
or hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise



--------------------------------------------------------------------------------

specifically provided herein, the Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

8.2 Limitation on Collateral Agent’s and Secured Parties’ Duty with Respect to
the Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent and each Secured
Party shall use reasonable care with respect to the Collateral in its possession
or under its control. Neither the Collateral Agent nor any Secured Party shall
have any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or such
Secured Party, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Collateral Agent to exercise remedies in a
commercially reasonable manner, the Grantor acknowledges and agrees that it is
commercially reasonable for the Collateral Agent (i) to fail to incur expenses
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as the Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of Collateral or to provide to the Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral Agent in the collection or disposition of any of the Collateral.
The Grantor acknowledges that the purpose of this Section 8.2 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
the Grantor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8.2.



--------------------------------------------------------------------------------

8.3 Compromises and Collection of Collateral. The Grantor and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, the Grantor agrees that the
Collateral Agent may at any time and from time to time, if an Event of Default
has occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

8.4 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which the Grantor has agreed to perform or pay in this Security Agreement and
failed to do so in the time frame required hereunder, and the Grantor shall
reimburse the Collateral Agent for any amounts paid by the Collateral Agent
pursuant to this Section 8.4. The Grantor’s obligation to reimburse the
Collateral Agent pursuant to the preceding sentence shall be a Obligation
payable not later than 10 Business Days after receipt of a reasonably detailed
invoice therefor.

8.5 Specific Performance of Certain Covenants. The Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.4, 4.5,
4.6, 4.7, 4.9, 5.2, or 8.6 or in Article VII will cause irreparable injury to
the Collateral Agent and the other Secured Parties, that the Collateral Agent
and the other Secured Parties have no adequate remedy at law in respect of such
breaches and therefore agrees, without limiting the right of the Collateral
Agent or the other Secured Parties to seek and obtain specific performance of
other obligations of the Grantor contained in this Security Agreement, that the
covenants of the Grantor contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Grantor.

8.6 No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any Secured Party to exercise any right or remedy granted
under this Security Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy. No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
the Collateral Agent in accordance with the provisions of the Intercreditor
Agreement and then only to the extent in such writing specifically set forth.
All rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Collateral Agent and the
Secured Parties until the Obligations have been paid in full. No notice to or
demand on the Grantor in any case shall entitle the Grantor to any other or
further notice or demand in similar or other circumstances.

8.7 Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof



--------------------------------------------------------------------------------

does not violate any applicable provision of law, and all the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in this Security Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Security Agreement are declared to be severable.

8.8 Reinstatement. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Grantor for liquidation or reorganization, should the Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of the
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

8.9 Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantor, the Collateral
Agent and the other Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that the Grantor shall not have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Collateral Agent. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Obligations or any portion thereof or interest therein shall in
any manner impair the Lien granted to the Collateral Agent, for the benefit of
the Secured Parties, hereunder.

8.10 Survival of Representations. All representations and warranties of the
Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.11 Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State or other taxing entity or authority in respect of
this Security Agreement shall be paid by the Grantor, together with interest and
penalties, if any. The Grantor shall reimburse the Collateral Agent for any and
all reasonable out-of-pocket expenses paid or incurred by the Collateral Agent
in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral.
Any and all costs and expenses incurred by the Grantor in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantor.



--------------------------------------------------------------------------------

8.12 Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.13 Termination; Release.

(a) This Security Agreement and the security interest granted hereby shall
terminate upon the first to occur of any of the following events: (i) the
payment in full of all of the Obligations; (ii) Collateral Agent’s receipt of an
Officer’s Certificate that such release does not conflict with, or result in a
breach of or default under, the Debt Instruments; or (iii) the release of the
Liens on the Collateral or the total liquidation of the Collateral and the
distribution of all the proceeds in accordance herewith.

(b) Upon termination pursuant to 8.13(a), any Lien upon the Collateral granted
hereunder shall be automatically released, without delivery of any instrument or
performance of any act by any party. In connection therewith, at the written
request and sole expense of the Grantor, the Collateral Agent shall execute and
deliver to the Grantor all releases or other documents, including, without
limitation, UCC termination statements, reasonably necessary or desirable for
the release of such Lien. Grantor shall be responsible for filing any such
releases. In connection with any such release, the Collateral Agent agrees to
promptly deliver to the Grantor any portion of such Collateral in the possession
of the Collateral Agent.

8.14 Entire Agreement. This Security Agreement, together with the Indenture and
the other Note Documents, embodies the entire agreement and understanding
between the Grantor and the Collateral Agent relating to the Collateral and
supersedes all prior agreements and understandings between the Grantor and the
Collateral Agent relating to the Collateral.

8.15 CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8.16 CONSENT TO JURISDICTION. THE GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER NOTE DOCUMENT AND THE GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL AGENT OR ANY OTHER
SECURED PARTY TO BRING PROCEEDINGS AGAINST THE GRANTOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE GRANTOR AGAINST THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY OR ANY AFFILIATE OF THE COLLATERAL
AGENT OR ANY OTHER SECURED



--------------------------------------------------------------------------------

PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER DEBT
INSTRUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

8.17 WAIVER OF JURY TRIAL. THE GRANTOR, THE COLLATERAL AGENT AND EACH OTHER
SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT OR ANY OTHER DEBT INSTRUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

8.18 Indemnity. The Grantor hereby agrees to indemnify the Collateral Agent and
its officers, directors, employees, counsel and agents, to the extent provided
in Section 8.1 of the Intercreditor Agreement.

8.19 Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

8.20 Intercreditor Agreement. Notwithstanding anything to the contrary contained
in this Security Agreement, the Liens, security interests and rights granted
pursuant to this Security Agreement or any other Debt Instrument shall be as set
forth in, and subject to the terms and conditions of (and the exercise of any
right or remedy by the Collateral Agent hereunder or thereunder shall be subject
to the terms and conditions of), the Intercreditor Agreement. In the event of
any conflict between this Security Agreement or any other Debt Instrument and
the Intercreditor Agreement, the Intercreditor Agreement shall control, and no
right, power, or remedy granted to the Collateral Agent hereunder shall be
exercised by the Collateral Agent, and no direction shall be given by the
Collateral Agent in contravention of the Intercreditor Agreement. Without
limiting the generality of the foregoing, and notwithstanding anything herein to
the contrary, all rights and remedies of the Collateral Agent (and the Secured
Parties) shall be subject to the terms of the Intercreditor Agreement.

ARTICLE IX

NOTICES

9.1 Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 8.4 of the
Intercreditor Agreement.

ARTICLE X

THE COLLATERAL AGENT

Wells Fargo Bank, National Association has been appointed Collateral Agent for
the Secured Parties hereunder pursuant to the Intercreditor Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the



--------------------------------------------------------------------------------

Collateral Agent hereunder is subject to the terms of the delegation of
authority made by the Secured Parties to the Collateral Agent pursuant to the
Intercreditor Agreement, and that the Collateral Agent has agreed to act (and
any successor Collateral Agent shall act) as such hereunder only on the express
conditions contained in such Intercreditor Agreement. Any successor Collateral
Agent appointed pursuant to the Intercreditor Agreement shall be entitled to all
the rights, interests and benefits of the Collateral Agent hereunder.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

GRANTOR: VERENIUM CORPORATION By:  

/s/ Gerald M. Haines II

Name:   Gerald M. Haines II Title:   Executive Vice President COLLATERAL AGENT:

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:  

/s/ Lynn M. Steiner

Name:   Lynn M. Steiner Title:   Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Pledge and Security
Agreement dated as of September 1, 2009 (the “Agreement”), made by Verenium
Corporation party thereto for the benefit of Wells Fargo Bank, National
Association, as Collateral Agent. The undersigned agrees for the benefit of the
Collateral Agent and the Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 4.6(b)(iii) or 4.6(b)(iv)
of the Agreement.

3. The terms of Sections 4.5(b), 4.5(c), 5.1(f) and 5.2(c) of the Agreement
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 4.5(b), 4.5(c), 5.1(f) or 5.2(c) of the
Agreement.

 

[NAME OF ISSUER] By:  

 

Name:  

 

Title:  

 

 

Address for Notices:

 

 

 

Attention:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

Exhibit A

Grantor Information

 

Name of Grantor:    Verenium Corporation Type of Entity:    Corporation State of
Organization:    Delaware State Organizational Number:    2319755 Federal
Employer ID Number:    22-3297375 Mailing Address:    55 Cambridge Parkway   
Cambridge, MA 02142 Chief Executive Office:    Same as mailing address

Other corporate or fictitious names used in the last five years:

Diversa Corporation

Celunol Corp. (acquired by the Company via merger, formerly BCI International
Corporation)



--------------------------------------------------------------------------------

Exhibit B

Pledged Collateral

Promissory Notes

 

Issuer

   Principal Amount

None.

   None.

Equity Interests

 

Issuer

   Percentage of
Interests Pledged     Percentage of
Interests Owned  

Verenium Biofuels Corporation*

   100 %    100 % 

 

* Verenium Biofuels Corporation is the sole subsidiary of the Company directly
owned by the Company. In turn, Verenium Biofuels Corporation directly owns the
following entities (which do not constitute Pledge Collateral): Verenium
Biofuels Louisiana LLC, a wholly-owned subsidiary of Verenium Biofuels
Corporation, Galaxy Biofuels LLC, a jointly-owned subsidiary of Verenium
Biofuels Corporation and BP Biofuels North America LLC, and Highlands Ethanol,
LLC, a jointly-owned subsidiary of Verenium Biofuels Corporation and BP Biofuels
North America LLC.



--------------------------------------------------------------------------------

Exhibit C

UCC Financing Statement Jurisdictions

Delaware



--------------------------------------------------------------------------------

Exhibit D

Historical Transactions

Mergers and consolidations during the past 5 years:

On June 20, 2007, the Company completed a merger transaction with Celunol Corp.
The combined company was renamed Verenium Corporation.

Acquisitions of all of the equity interests or all or substantially all of the
assets, or a business unit, division, product line or line of business during
the past 5 years:

On June 20, 2007, the Company completed a merger transaction with Celunol Corp.
The combined company was renamed Verenium Corporation.

Other acquisitions during the past 4 months:

None.



--------------------------------------------------------------------------------

Exhibit E

Letter of Credit Rights; Chattel Paper

None.



--------------------------------------------------------------------------------

Exhibit F

Commercial Tort Claims

None.